 

Exhibit 10.55

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

(A Delaware Limited Partnership)

Series A Preferred Units of Limited Partnership Interest

SUBSCRIPTION AGREEMENT FOR

ADDITIONAL SUBSCRIPTIONS BY EXISTING SERIES A PREFERRED UNITHOLDERS

 

Subscription Date:October 25 2017

Cash Subscription Amount: $7,500,000

To:

America First Multifamily Investors, L.P. [g2018022723092007421346.jpg]

c/o Burlington Capital, LLC

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Attention: Craig S. Allen, Chief Financial Officer

In consideration of the premises set forth herein, and for other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1.The undersigned subscriber (the "Subscriber"), an existing holder of Series A
Preferred Units of Limited Partnership Interests (the "Series A Preferred
Units") of AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited
partnership (the "Partnership"), does hereby subscribe for and agrees to
purchase additional Series A Preferred Units of the Partnership in the amount
set forth above, such subscription to be effective as of the Subscription Date
set forth above.

2.The Subscriber agrees and acknowledges that in connection with the
Subscriber's original investment in the Partnership, the Subscriber tendered
subscription documents consisting of a Subscription Agreement, Confidential
Subscriber Questionnaire, and Counterpart Signature Page to Partnership's
Amended and Restated Agreement of Limited Partnership, as amended (collectively,
the "Subscription Documents").

3.The Subscriber reaffirms all of the representations, warranties, covenants,
and agreements on the part of the Subscriber which were set forth in the
Subscription Documents (which are incorporated herein by reference), except for
the subscription amount and subscription date, with the same force and effect as
if set forth in full herein on the date hereof. The Subscriber also confirms to
Burlington Capital, LLC, as the general partner of America First Capital
Associates Limited Partnership Two, the general partner of the Partnership (the
"General Partner"), and the Partnership that all of the information contained in
the Confidential Subscriber Questionnaire, which is part of the Subscription
Documents, is true and correct as of the date hereof and that the effect of the
execution of this instrument by the Subscriber is the same as the re-execution
of all of the Subscription Documents on the date hereof except as above
provided.

4.The Subscriber hereby agrees to submit a wire transfer for the credit of the
Partnership in the amount of the Subscriber's additional subscription amount, as
set forth above, and agrees that such wire, [g2018022723092023321347.jpg]and
this Subscription Agreement, are being delivered subject to the General
Partner's acceptance of the additional subscription contained herein and subject
further to the terms and conditions of the Amended and

S-1

--------------------------------------------------------------------------------

 

Restated Agreement of Limited Partnership of the Partnership, as amended, the
Memorandum, as amended

and /or supplemented from time to time, this Subscription Agreement for
Additional Subscriptions by Existing Series A Preferred Unitholders, and the
Subscription Documents.

5.All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Subscription Documents.

IN WITNESS WHEREOF, the parties have signed this Subscription Agreement for
Additional Subscriptions by Existing Series A Preferred Unitholders as of the
dates set forth opposite their names below. [g2018022723092023721348.jpg]

 

Rabobank, N.A.

 

Name of Subscriber (please print)

 

 

 

618 W. Main St, Visalia CA 93291

 

Name and Address of Financial Institution Wiring/Paying Subscription Monies

 

 

 

/s/ Debi Engelbrecht

 

Debi Engelbrecht, Vice President

 

 

Name, Signature and Title of Authorized Person of Subscriber*

 

October 25, 2017

 

Date

 

 

*By signing above the Subscriber certifies that the Subscriber has read this
Subscription Agreement and agrees to be bound by its terms.

SELECTION OF DESIGNATED TARGET REGION:

The Subscriber indicated above hereby selects the following as the Designated
Target Region for the Subscriber's additional investment:

The Subscriber may request an allocation of capital to specific investments
already within the portfolio. Such requests to be allocated as according to the
"CRA Credit Allocation Methodology" set forth in the Memorandum and subject to
confirmation by the General Partner.

 

Property Name

Street Address

County

Allocation

Amount

Harmony Terrace Apartments

941 Sunset Garden Lane,

Simi Valley, CA 93065

Ventura

 

$ 3,500,000

Montclair Apartments

150 S 19th Ave,

Lemoore, CA 93245

Kings

 

$400,000

Santa Fe Apartments

16576 Sultana st,

Hesperia, CA 92345

San Bernardino

$1,800,000

Summerhill Family Apartments

6200 Victor Street,

Bakersfield, CA 93308

Kern

 

$1,800,000

 

Total

 

$7,500,000

 

S-2

--------------------------------------------------------------------------------

 

By signing this document, the Subscriber acknowledges reading and agrees to the
provisions set forth in the section captioned "CRA Credit Allocation
Methodology" of the Memorandum. The Subscriber acknowledges that the General
Partner provides no guarantee that the Subscriber will receive CRA credit for
its investment in the Series A Preferred Units.

Accepted:

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

By: America First Capital Associates Limited Partnership Two, its General
Partner

By: Burlington Capital, LLC, its General Partner

 

By:

/s/ Lisa Y. Roskens

 

Date:

October 25, 2017[g2018022723092026121349.jpg]

 

Lisa Y. Roskens

 

 

 

 

 

 

 

 

[g2018022723092026321350.jpg]Title:

Chief Executive Officer

 

 

 

 

DMS 2291285v1

S-3